 



Exhibit 10.79
RETIREMENT AGREEMENT
THIS RETIREMENT AGREEMENT (the “Agreement”) made and entered into effective
November 16, 2007, by and between Syntroleum Corporation (the “Company”) and
Kenneth L. Agee (the “Executive”).
WITNESSETH:
WHEREAS, the Executive and the Company are parties to that certain Second
Amended and Restated Employment Agreement dated as of June 17, 1999 (the
“Employment Agreement”), and that certain Amended and Restated Indemnification
Agreement dated June 17, 1999 (the “Indemnification Agreement”); and
WHEREAS, the Executive and the Company wish to modify and amend the Employment
Agreement provided herein; and
WHEREAS, the parties mutually desire to arrange for Executive’s retirement from
the Company under certain terms; and
WHEREAS, in consideration of the mutual promises contained herein, the parties
hereto are willing to enter into this Agreement upon the terms and conditions
herein set forth.
NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1. Retirement and Resignation from Officer Positions. Effective as of 12:01 a.m.
on December 2, 2007 (the “Retirement Date”), the Executive will retire as an
employee of the Company. As of November 19, 2007, the Executive agrees to resign
any and all director, officer, or other positions he holds with the Company or
any of its affiliates and/or subsidiaries, and the Executive hereby agrees to
sign and deliver the letter included herein Attachment B, evidencing his
resignation as an officer. The Executive shall remain as an employee until the
Retirement Date and subject to the terms of the Employment Agreement. However,
the Company and Executive agree that from the execution of the Agreement until
the Retirement Date, the Executive shall be available, at times to be mutually
agreed, if called upon by the Company, to provide assistance that the Company
may request.
2. Consideration and Waiver and Release. The Executive shall have until 45
calendar days after the date this Agreement was furnished to him to consider
whether to sign and return this Agreement to the Company by first class mail or
by hand delivery. In consideration for the Executive’s execution of and
compliance with this Agreement, including but not limited to the execution of
the Waiver and Release attached hereto as Attachment A, the Company shall
provide the consideration set forth below in this Sections 2, 3(B), 3(C) & 5 of
this Agreement. The value of such consideration is in excess of what Executive
is otherwise entitled to.

 

 



--------------------------------------------------------------------------------



 



Kenneth L. Agee
Retirement Agreement
Unless as otherwise provided in the Agreement, this consideration is provided
subject to the binding execution by the Executive (without revocation) of the
Waiver and Release. The Company’s obligation to make any further payments or
provide any benefits otherwise due under Section 2 shall cease only in the event
the Executive is in material breach of the terms of this Agreement or the Waiver
and Release and fails to cure such breach in a reasonable period of time, and no
payment shall be made or other benefit described hereunder provided until the
expiration of the seven-day revocation period as provided for in the Waiver and
Release (the “Effective Waiver Date”).
A. Retirement Payments. Assuming the Waiver and Release has become binding
(without revocation), the Company agrees to pay the Executive a lump sum payment
of $499,374.87 (less applicable taxes) on November 30, 2007. This provision
hereby modifies and supersedes Section 13 (d) of the Employment Agreement.
B. Health Plan Coverage Continuation. The Executive and his qualifying
dependents will be eligible for continuation coverage for medical and
dental+vision benefits under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), subject to the Executive’s payment of the full premiums and
the Company’s ability to amend or terminate its benefit plans at any time. From
the Retirement Date until the date one (1) year following the Retirement Date,
the Company shall bear the payment of that portion of the full premium which is
over and above the Executive’s continued payment of the employee portion of the
then-applicable premium under the Company’s medical and dental+vision plans, as
such portion and premiums are in effect from time to time. If, following the
Retirement Date, the Executive becomes eligible for medical or dental+vision
benefits from another employer, the Company’s obligation to provide such
benefits coverage shall immediately cease only with regard to that coverage
provided by the other employer.
C. Unused Leave. Payable on November 30, 2007 and any limitations set forth in
the Company’s personnel policies, the Company will make a lump sum cash payment
to Executive in an amount equal to the hours of unused vacation leave earned up
to the Retirement Date.
D. Restricted Stock Grant. The Company and Executive acknowledge that they will
execute a Restricted Stock Award Agreement contemporaneous with this Retirement
Agreement covering the award to Executive of 150,000 shares of the Company’s
common stock subject to performance vesting requirements. Such Restricted Stock
Award Agreement shall remain in effect and binding on the parties
notwithstanding the separation of the Executive from the Company.
E. Stock Options. The Executive and the Company agree that for those stock
option which are unexercised on the Retirement Date, the Executive will have
those time periods set forth for the each particular Stock Option Agreement as
set forth on Attachment C to exercise the stock options granted and vested under
the particular listed Stock Option Agreement.
F. Bonuses. The Executive will not be eligible to receive any annual bonus for
the 2007 calendar year.

 

-2-



--------------------------------------------------------------------------------



 



Kenneth L. Agee
Retirement Agreement
G. D&O Insurance. Subject to the Company’s own decision with regard to amounts
and insurance providers, the Company will maintain D&O or other insurance
coverage and extend same to the Executive, similar to the Company’s then-current
executive group, for a period of three (3) years from the Effective Waiver Date
when commercially possible.
3. Property of the Company.
A. All documents, encoded media, and other tangible items provided to Executive
by the Company or prepared, generated or created by Executive or others in
connection with any business activity of the Company are the property of the
Company, and Executive will promptly deliver to the Company all such documents,
media and other items in Executive’s possession, including all complete or
partial copies, recordings, abstracts, notes or reproductions of any kind made
from or about such documents, media, items or information contained therein by
the Separation Date. Executive will neither have nor claim any right, title or
interest in any trademark, service mark or trade name owned or used by the
Company.
B. Subject to the necessary and proper procedures of the Company’s Information
Technology department for the termination or retirement of any Company employee
and the requirement that Company will not be required to purchase any licenses
to comply with this paragraph, the Company agrees to transfer ownership of
certain listed items to the Executive within 30 days of the Retirement Date, or
within a reasonable period thereof as required to coordinate with the third
party vendors of the Company. The items to be transferred are: (i) mobile phone
and associated cell number, and (ii) one laptop computer & peripherals
(including basic operating system and business productivity software licenses,
keyboard, mouse monitor and docking station) for each. All items are to be
provided to the Executive in working order on an “AS IS, WHERE IS” basis.
C. The Company shall transfer to Executive title to a 2006 Volkswagen Jetta,
VIN# 3VWST71K26M682133 (“the Vehicle”) effective the Retirement Date. As regards
the Vehicle, the transfer shall be on a “AS IS, WHERE IS” basis. THE COMPANY
EXPRESSLY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTIES, INCLUDING ANY WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE RELATING TO THE VEHICLE.
Any and all transfer taxes, fees or costs resulting from the transfer of the
Vehicle shall be paid by the Executive.
4. Other Benefits. The Executive’s benefits under the Syntroleum 401(k) Plan and
any other plan or arrangement of the Company shall be determined and paid in
accordance with the terms of such plans. Except as expressly provided herein or
in the terms of such plans, all benefits provided to the Executive shall cease
as of the Retirement Date.

 

-3-



--------------------------------------------------------------------------------



 



Kenneth L. Agee
Retirement Agreement
5. Restrictive Covenants. As a material inducement to the Company to enter into
this Agreement, Executive agrees that the restrictive covenants set forth in
paragraphs 6, 7, 8, 9, 10, 11 and 12 of the Employment Agreement, originally
agreed to by the Executive in entering into the Employment Agreement in exchange
for the Company’s provision to the Executive of Trade Secret Information and for
other good and valid consideration, remain in full force and effect; provided,
however, that, effective the Retirement Date, subject to the Executive upholding
his continuing obligations to maintain the Trade Secret Information of the
Company as set forth in the Employment Agreement, the Company agrees to waive
the restrictions set forth in paragraphs 9(a) and 9(b). Notwithstanding the
forgoing, the Company agrees to waive the provisions of paragraph 9(c) as it
relates to James Engman, Bryan Hicks and Ronnie Young, but otherwise, the
Company does not waive the restrictions on the Executive as set forth in
paragraph 9(c) of the Employment Agreement.
A. The Company agrees to modify the Employment Agreement by striking the
language of paragraph 8(c) in its entirety, and inserting the language in bold,
italic typeface below:
“The provisions of this Paragraph 8 do not apply to an invention (i) developed
during your employment with the Company, for which no equipment, supplies,
facility or Trade Secret Information of the Company was used and which was
developed entirely on Employee’s own time, or (ii) for an invention developed
within two years of termination of employment, which does not include any Trade
Secret Information disclosed to Employee by the Company or Trade Secret
Information developed by Employee in the course of his employment with the
Company.  A reasonable determination of the applicability of Paragraph 8(a) to
an Employee’s invention shall be made by Syntroleum after the Employee submits
notification in writing of the invention.  Said notice shall include adequate
detail for Syntroleum to evaluate the invention and the circumstances under
which the Employee believes this exclusion should apply.  Such notice to Company
shall be made whenever a reasonable person would consider that the invention may
include any Trade Secret Information disclosed to Employee by the Company or
Trade Secret Information developed by Employee in the course of his employment
with the Company.  The Company shall have the right to review the invention and
contest the applicability of this Paragraph 8 even in such circumstances that
Employee does not give notice.”
6. Assistance with Company Activities. The Executive agrees that for a period of
three years after the Retirement Date, the Executive will furnish such
information and proper assistance as may be reasonably necessary in connection
with the Company’s activities, including but not limited to, any litigation or
other legal proceedings in which the Company or any affiliate or subsidiary is
then or may become involved. The Executive and the Company agree that in the
event the requests for assistance present an unreasonable and undue burden upon
the Executive, the Executive and the Company will negotiate a reasonable rate of
compensation for his time; such agreed compensation will not include time
responding to casual requests for information or clarifications.

 

-4-



--------------------------------------------------------------------------------



 



Kenneth L. Agee
Retirement Agreement
7. Reference; Nondisparagement. The Executive agrees to refrain from any
criticisms or disparaging comments about the Company or any affiliates
(including any current or former officer, director or employee of the Company),
and the Executive agrees not to take any action, or assist any person in taking
any other action, that is adverse to the interests of the Company or any
affiliate or inconsistent with fostering the goodwill of the Company and its
affiliates. Likewise, the Company agrees to refrain from any criticisms or
disparaging comments about the Executive, and the Company agrees not to take any
action, or assist any person in taking any other action, that is adverse to the
interests of the Executive or inconsistent with fostering the goodwill of the
Executive. Notwithstanding the forgoing, this paragraph imposes no limitation on
the Executive’s rights as a shareholder of the Company, or on either party’s
rights to enforce this Agreement. Nothing in this Agreement shall apply to or
restrict in any way the communication of information by either Party to any
state or federal law enforcement agency, or require notice to either Party
thereof in such event, and neither Party will be in breach of the covenant
contained above solely by reason of giving testimony which is compelled by
process of law.
8. Non-Alienation. The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any amounts provided
under this Agreement, and no payments or benefits due hereunder shall be
assignable in anticipation of payment either by voluntary or involuntary acts or
by operation of law. So long as the Executive lives, no person, other than the
parties hereto, shall have any rights under or interest in this Agreement or the
subject matter hereof. Upon the death of the Executive, his executors,
administrators, devisees and heirs, in that order, shall have the right to
enforce the provisions hereof.
9. Amendment of Agreement. This Agreement may not be modified or amended except
by an instrument in writing signed by the parties hereto.
10. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. The Executive does waive any requirement for notice for
termination of employment as set forth in the Employment Agreement.
11. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
Syntroleum Corporation
4322 South 49th West Avenue
Tulsa, OK 74107-6100
Attention: President
Fax: (918) 592-7979

 

-5-



--------------------------------------------------------------------------------



 



Kenneth L. Agee
Retirement Agreement
To the Executive:
Kenneth L. Agee
13137 South Yorktown Avenue
Bixby, OK 74008
Telephone: (918) 298-7811
All such notices shall be conclusively deemed to be received and shall be
effective; (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission or (iii) if sent by registered or certified mail, on the fifth day
after the day on which such notice is mailed.
12. Tax Withholding. The Company shall withhold from any benefits payable under
this Agreement the minimum federal, state, city or other taxes that will be
required pursuant to any law or governmental regulation or ruling. In instances
where a taxable event involves options or stock, the taxes will be handled in
accordance with the applicable stock option agreement or restricted stock award
agreement.
13. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.
14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.
15. Titles. The titles and headings preceding the text of the sections and
subsections of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.
16. Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OKLAHOMA, UNITED STATES OF AMERICA,
WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF. Subject to Section 16(a)
below, the Company and the Executive expressly and irrevocably consent and
submit to the nonexclusive jurisdiction of any state or federal court sitting in
Oklahoma County, Oklahoma and agree that, to the fullest extent allowed by law,
such Oklahoma state or federal courts shall have jurisdiction over any action,
suit or proceeding arising out of or relating to this Agreement. The Company and
the Executive each irrevocably waive, to the fullest extent allowed by law, any
objection either of them may have to the laying of venue of any such suit,
action or proceeding brought in any state or federal court sitting in Oklahoma
County, Oklahoma based upon a claim that such court is inconvenient or otherwise
an objectionable forum. Any process in any action, suit or proceeding arising
out of or relating to this Agreement may, among other methods, be served upon
the Company or the Executive by delivering it or mailing it to their respective
addresses set forth herein. Any such delivery or mail service shall be deemed to
have the same force and effect as personal service in the State of Oklahoma.

 

-6-



--------------------------------------------------------------------------------



 



Kenneth L. Agee
Retirement Agreement
(a) Any dispute arising out of or in connection with this Agreement, including
any question regarding its existence, validity or termination, shall be
addressed exclusively in the following priority order:
(1) Negotiation. The Employee and the Company shall arrange a meeting, at a
mutually convenient time by phone or in person, to discuss the issues of each
Party and negotiate for a resolution of the dispute. The period of negotiation
shall extend no longer than thirty (30) calendar days from the first meeting of
the negotiators.
(2) Mediation. If the Parties have failed to resolve the dispute by negotiation,
the Parties shall submit to mediation prior to seeking resolution by binding
arbitration. The Parties will cooperate with one another in selecting a mediator
from the American Arbitration Association panel of neutrals, which shall be
requested to promptly schedule the mediation proceedings. The parties covenant
that they will participate in the mediation in good faith, and that they will
each bear their own costs. All offers, promises, conduct and statements, whether
oral or written, made in the course of the mediation by any of the parties,
their agents, employees, experts and attorneys, and by the mediator, are
expected to be treated as confidential, privileged and inadmissible for any
purpose, including impeachment, in any arbitration or other proceeding involving
the parties, provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or non-discoverable as a result of its use in
the mediation. If the dispute is not resolved within thirty (30) calendar days
from the date of the submission of the dispute to mediation (or such later date
as the parties may mutually agree in writing), the administration of the
arbitration shall proceed forthwith. The mediation may continue, if the parties
so agree, after the appointment of the arbitrators. Unless otherwise agreed by
the parties, the mediator shall be disqualified from serving as arbitrator in
the case. The pendency of a mediation shall not preclude a party from seeking
provisional remedies, such as a temporary or permanent injunction or restraining
order to prevent a continuing harm to a Party, in aid of the arbitration from a
court of appropriate jurisdiction, and the parties agree not to defend against
any application for provisional relief on the ground that a mediation is
pending.
(3) Arbitration. Within five (5) business days of the conclusion of the Parties’
mediation, any dispute, claim or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation or validity
thereof, including the determination of the scope or applicability of this
Agreement to arbitrate, shall be determined by binding arbitration in Oklahoma
City, Oklahoma, before three (3) arbitrators. The arbitration shall be
administered by the American Arbitration Association pursuant to its Commercial
Rules for Arbitration. The arbitrators’ award may be enforced in State District
Courts in Tulsa or Oklahoma Counties, the United States District Courts for the
Northern or Western Districts of Oklahoma or in any other court having
jurisdiction over the parties. This clause shall not preclude the Parties from
seeking provisional remedies in aid of arbitration, such as a temporary or
permanent injunction or restraining order to prevent a continuing harm to a
Party, from a court of appropriate jurisdiction. The Parties covenant that they
will participate in the arbitration in good faith, and that they will each bear
their own costs. The provisions of this clause may be enforced by any court of
competent jurisdiction, and the Party seeking enforcement shall be entitled to
an award of all costs, fees and expenses, including attorneys’ fees, to be paid
by the Party against whom enforcement is ordered.

 

-7-



--------------------------------------------------------------------------------



 



Kenneth L. Agee
Retirement Agreement
(4) The Parties agree that the dispute resolution priority set forth herein is a
material term of this agreement and that the damages for failure to comply with
the dispute resolution priority are and would be difficult to measure.
Consequently, the Parties agree that in the event a Party elects to ignore the
dispute resolution priority order requirements set forth in this Section 16(a),
the Party making the election shall be obligated for all (internal and external)
costs, fees and expenses, including attorneys’ fees, of the other Party,
regardless of how the dispute is ultimately decided. In other words, any Party
electing to forego the dispute resolution priority in Section 16(a) also elects
to pay the fees, costs and expenses of the other Party even if the electing
Party ultimately prevails. The dispute resolution priority order requirement
specified in this Section 16(a) may be amended, modified, or waived only upon
the agreement, in writing, of the Parties.
17. Remedies. In the event of any material breach by either party of any of the
provisions of this Agreement and in the event such material breach is not cured
by the breaching party within forty-five (45) days after notice from the
non-breaching party, the non-breaching party, in addition to any other rights,
remedies or damages available at law or in equity, shall be entitled (a) to
injunctive relief enjoining and restraining any such material breach by the
breaching party; and, in addition to any other award of damages to which may be
entitled, (b) to recover from the breaching party all costs and expenses,
including reasonable attorney’s fees, incurred by the non-breaching party, its
successors or assigns as a consequence of any such breach.
18. Entire Agreement. This Agreement, together with Attachments A and B,
constitute the entire agreement of the parties with respect to the subject
matter hereof, and expressly supersedes the Employment Agreement, except as
expressly provided herein.
19. 409A Compliance. The parties acknowledge that all payments and benefits
provided under this Agreement and the Consulting Agreement are intended to meet
the requirements and restrictions of the nonqualified deferred compensation
rules contained in Section 409A of the Internal Revenue Code of 1986, as amended
(to the extent applicable thereto).
(signature page follows)

 

-8-



--------------------------------------------------------------------------------



 



Kenneth L. Agee
Retirement Agreement
IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which shall constitute one agreement, effective as of the
date and year first above written.

            SYNTROLEUM CORPORATION
      By:   /s/ Edward G. Roth       Edward G. Roth        President & Chief
Operating Officer        EXECUTIVE
 
/s/ Kenneth L. Agee     Kenneth L. Agee    

-9-



--------------------------------------------------------------------------------



 



Attachment A
SYNTROLEUM CORPORATION
Waiver And Release
Syntroleum Corporation has offered to pay me certain benefits (the “Benefits”)
under my Retirement Agreement with Syntroleum Corporation, dated as of November
 _____  , 2007 (the “Retirement Agreement”), which include benefits to which I
am not otherwise entitled. These Benefits were offered to me in exchange for my
agreement, among other things, to waive all of my claims against and release
Syntroleum Corporation and its predecessors, successors and assigns
(collectively referred to as the “Company”), all of the affiliates (including
parents and subsidiaries) of the Company (collectively referred to as
the “Affiliates”) and the Company’s and Affiliates’ directors and officers,
employees and agents, insurers, employee benefit plans and the fiduciaries and
agents of said plans (collectively, with the Company and Affiliates, referred to
as the “Corporate Group”) from any and all claims, demands, actions, liabilities
and damages arising out of or relating in any way to my employment with or
retirement from the Company or the Affiliates; provided, however, that this
Waiver and Release shall not apply to any claim or cause of action to enforce or
interpret any provision contained in the Retirement Agreement. I have read this
Waiver and Release and the Retirement Agreement, including the attachments
thereto (all of which I received together and which, together, are referred to
herein as the “Retirement Agreement Materials”) and they are incorporated herein
by reference. I choose to accept this offer.
I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release. I understand that, in order to be
eligible for Benefits, I must sign (and return to Stephani Britton, HR Manager)
this Waiver and Release before 5 p.m. on December 31, 2007. I acknowledge that I
have been given sufficient time to consider whether to sign the Retirement
Agreement and whether to execute this Waiver and Release.
In exchange for the payment to me of Benefits, which are in addition to any
remuneration or benefits to which I am already entitled, I, among other things,
(1) agree not to sue in any local, state and/or federal court regarding or
relating in any way to my employment with or retirement from the Company or the
Affiliates, and (2) knowingly and voluntarily waive all claims and release the
Corporate Group from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to my
employment with or retirement from the Company or the Affiliates1.
 

1  
Nothing in this Waiver and Release or the Separation Agreement should be
construed as a waiver of my rights vested under the terms of employee benefit
plans sponsored by the Company or the Affiliates or with respect to such rights
or claims as may arise after the date this Waiver and Release is executed.
Additionally, I am not waiving any rights that I may have under the Family and
Medical Leave Act of 1993 or the Fair Labor Standards Act. Furthermore, although
I waive all rights to recovery of any compensation or benefits that I might be
entitled to as a result of filing charges or claims with the Equal Employment
Opportunity Commission, the National Labor Relations Board and the Oklahoma
Human Rights Commission, I am not giving up any right that I may have to file
charges or claims with these governmental agencies. Finally, I am not waiving
any rights that cannot by law be released by private agreement.

 

-10-



--------------------------------------------------------------------------------



 



This Waiver and Release includes, but is not limited to, claims and causes of
action under: Title VII of the Civil Rights Act of 1964, as amended
(“Title VII”); the Age Discrimination in Employment Act of 1967, as amended,
including the Older Workers Benefit Protection Act of 1990 (“ADEA”); the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990 (“ADA”); the Energy Reorganization Act, as amended, 42
U.S.C. ss 5851; the Workers Adjustment and Retraining Notification Act of 1988;
the Pregnancy Discrimination Act of 1978; the Employee Retirement Income
Security Act of 1974, as amended; the Occupational Safety and Health Act; claims
in connection with workers’ compensation or “whistle blower” statutes; and/or
contract, tort, defamation, slander, wrongful termination or any other state or
federal regulatory, statutory or common law. Further, I expressly represent that
no promise or agreement which is not expressed in the Retirement Agreement
Materials has been made to me in executing this Waiver and Release, and that I
am relying on my own judgment in executing this Waiver and Release, and that I
am not relying on any statement or representation of the Company, any of the
Affiliates or any other member of the Corporate Group or any of their agents. I
agree that this Waiver and Release is valid, fair, adequate and reasonable, is
with my full knowledge and consent, was not procured through fraud, duress or
mistake and has not had the effect of misleading, misinforming or failing to
inform me.
I acknowledge that payment of Benefits to me by the Company is not an admission
by the Company or any other member of the Corporate Group that they engaged in
any wrongful or unlawful act or that the Company or any member of the Corporate
Group violated any federal or state law or regulation.
Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release. I acknowledge that this Waiver and
Release and the other Retirement Agreement Materials set forth the entire
understanding and agreement between me and the Company or any other member of
the Corporate Group concerning the subject matter of this Waiver and Release and
supersede any prior or contemporaneous oral and/or written agreements or
representations, if any, between me and the Company or any other member of the
Corporate Group. I understand that for a period of 7 calendar days following the
date that I sign this Waiver and Release, I may revoke my acceptance of the
offer, provided that my written statement of revocation is received on or before
that seventh day by Stephani Britton, HR Manager, Syntroleum Corporation, 4322
South 49th West Avenue, Tulsa, Oklahoma 74107, facsimile number:  (918)
592-7979, in which case the Waiver and Release will not become effective. In the
event I revoke my acceptance of this offer, the Company shall have no obligation
to provide me Benefits. I understand that failure to revoke my acceptance of the
offer within 7 calendar days from the date I sign this Waiver and Release will
result in this Waiver and Release being permanent and irrevocable.

 

-11-



--------------------------------------------------------------------------------



 



I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release. By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the Company or any other member of the Corporate
Group which occur after the date of the execution of this Waiver and Release.

     
Kenneth L. Agee
 
Executive’s Printed Name
   

/s/ Kenneth L. Agee
   
 
Executive’s Signature
   

11/16/07 
   
 
Executive’s Signature Date
   

 

-12-



--------------------------------------------------------------------------------



 



Attachment B
(SYNTROLEUM LOGO) [c72665c7266500.gif]
November 16, 2007
Syntroleum Corporation
4322 South 49th West Avenue
Tulsa, Oklahoma 74107
Attn.: Secretary of the Corporation
Re:    Confirmation of resignation from all positions and offices held in
Syntroleum Corporation, and all of its affiliates and/or subsidiaries
Dear Sir/Madam:
By affixing my signature to this letter, I hereby resign, due to my expected
entry into retirement, from any and all positions and/or offices previously held
in Syntroleum Corporation, all of its affiliates and/or subsidiaries that are in
existence as of the date of this correspondence. My resignation includes,
without limitation, any position as a director, officer, agent, or trustee of
Syntroleum Corporation and in any of the entities of Syntroleum Corporation (its
affiliates and/or subsidiaries). This resignation shall become effective as of
November 19, 2007 as stated in the Retirement Agreement, although I will remain
an employee of Syntroleum Corporation until December 2, 2007.
Sincerely,
Kenneth L. Agee

 

-13-



--------------------------------------------------------------------------------



 



Attachment “C”
(SYNTROLEUM LOGO) [c72665c7266500.gif]
SYNTROLEUM CORPORATION
Stock Option Detail
The stock option detail below shows the exercisable options available to the
Executive. If the Executive elects to sell any or all of his vested options, The
Executive will need to do so by the expiration date noted in the chart below.
Stock Option Detail

                      Option Date   Option Price   Expiration Date   Shares
Exercisable/Vested
12/20/07
  $1.54   12/20/07   300,000
1/23/06
  $9.67   1/2/08   14,000

 

-14-